OLD MUTUAL FUNDS II AMENDMENT TO EXPENSE LIMITATION AGREEMENT THIS AMENDMENT dated June 21, 2010 to the Expense Limitation Agreement dated January 23, 2008 (the “Expense Limitation Agreement”), by and between Old Mutual Funds II (“OMF II”) on behalf of its series portfolios (the “Funds”) and Old Mutual Capital, Inc., shall be as follows: WHEREAS, effective June 21, 2010, the Old Mutual US Government Money Market Fund and the Old Mutual US Treasury Money Market Fund are to be added as Funds to the Expense Limitation Agreement. NOW THEREFORE, the parties agree as follows: 1. Schedule D to the Expense Limitation Agreement shall be replaced with the Schedule D, attached hereto. 2. Except as expressly amended and provided herein, all of the terms, conditions and provisions of the Expense Limitation Agreement shall continue in full force and effect. IN WITNESS WHEREOF, the parties have caused this amendment to be executed by their respective duly authorized officers, to be effective as of the day and year first written above. OLD MUTUAL FUNDS II OLD MUTUAL CAPITAL, INC. By: /s/ Robert T. Kelly By: /s/ Mark E. Black Name: Robert T. Kelly Name: Mark E. Black Title: Treasurer Title: Chief Financial Officer SCHEDULE D AS AMENDED AS OF JUNE 21, 2010 TO THE EXPENSE LIMITATION AGREEMENT BETWEEN OLD MUTUAL FUNDS II AND OLD MUTUAL CAPITAL, INC. DATED JANUARY 23, 2008 (INSTITUTIONAL CLASS SHARES) Class Expense Limit Fund Expense Limit Total Expense Limit This Agreement relates to the following Portfolios of the Trust: Equity Funds Old Mutual Analytic U.S. Long/Short Fund 0.00% 0.90% 0.90% Old Mutual Barrow Hanley Value Fund 0.00% 0.85% 0.85% Old Mutual Focused Fund 0.00% 0.80% 0.80% Old Mutual Heitman REIT Fund 0.00% 0.95% 0.95% Old Mutual Large Cap Growth Fund 0.00% 0.90% 0.90% Old Mutual Strategic Small Company Fund 0.03% 1.02% 1.05% Old Mutual TS&W Mid-Cap Value Fund 0.00% 1.00% 1.00% Old Mutual TS&W Small Cap Value Fund 0.00% 1.10% 1.10% Fixed Income Funds Old Mutual Barrow Hanley Core Bond Fund 0.00% 0.70% 0.70% Old Mutual Cash Reserves Fund 0.00% 0.20% 0.20% Old Mutual Dwight High Yield Fund 0.00% 0.80% 0.80% Old Mutual Dwight Intermediate Fixed Income Fund 0.00% 0.50% 0.50% Old Mutual Dwight Short Term Fixed Income Fund 0.02% 0.53% 0.55% Old Mutual US Government Money Market Fund 0.00% 0.20% 0.20% Old Mutual US Treasury Money Market Fund 0.00% 0.20% 0.20%
